MEMORANDUM OF DECISION.
The defendant, Samuel Murphy, appeals from a judgment in Superior Court, Aroos-took County, where a jury found him guilty of burglary (Class C), and theft by unauthorized taking (Class C), 17-A M.R.S.A. §§ 401 and 353. The defendant argues that there was insufficient evidence to support the jury’s verdict.
After carefully reviewing the record we determine: 1) that evidence of the defendant’s exclusive possession of recently stolen property was sufficient to allow the jury to draw the statutorily permitted inference that the defendant was guilty of burglary and theft by unauthorized taking, 17-A M.R.S.A. § 361(2); State v. Smith, 435 A.2d 408, 410 (Me.1981), and 2) that viewing the evidence in the light most favorable to the state, the jury could rationally have been warranted in finding guilt beyond a reasonable doubt. Id.
In a single paragraph at the end of his brief, defendant claims error in the revocation of his probation for a prior conviction, premised on his conviction in this case. There is a total absence of any record filed in the Law Court regarding an appeal by this defendant from a revocation of probation. There is, therefore, no appeal for this Court to consider on this matter.
The entry is: Judgment affirmed.
All concurring.